Citation Nr: 1223170	
Decision Date: 07/03/12    Archive Date: 07/13/12

DOCKET NO.  07-23 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to include fungus of both hands.

2.  Entitlement to a compensable rating for chronic folliculitis of the scrotum.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1965 to March 1968.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In May 2011, the Board issued a decision that denied a compensable rating for the Veteran's service-connected chronic folliculitis of the scrotum.  The Veteran appealed this issue to the United States Court of Appeals for Veterans Claims (Court).  Consequent to a March 2012 Court Order granting a March 2012 Joint Motion for Remand (Joint Motion), the Veteran's appeal was remanded to the Board.

Previously, the issue of service connection for the Veteran's skin disorder was referred to as fungus of both hands.  However, the evidence of record shows that his claimed skin disorder is not limited to his hands only.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  Therefore, the Board has recharacterized the issue as service connection for a skin disorder, to include fungus of both hands.

The issue of entitlement to service connection for a skin disorder, to include fungus of both hands, is addressed in the remand portion of the decision below and is remanded to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  The part of the Board's May 2011 decision that denied a compensable rating for service-connected chronic folliculitis of the scrotum as written precluded effective judicial review.

2.  The Veteran's chronic folliculitis of the scrotum is manifested by subjective complaints of intermittent itching, oozing, shedding, crusting, ulcer formation, and odor, with objective evidence of irregular white scars on the scrotum affecting less than five percent of the total body area, with no resultant scars on an exposed area, and no required treatment of intermittent systemic therapy.


CONCLUSIONS OF LAW

1.  The part of the Board May 2011 decision that denied a compensable rating for service-connected chronic folliculitis of the scrotum is vacated.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904(a) (2011).

2.  The criteria for a compensable rating for service-connected chronic folliculitis of the scrotum have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Vacatur

VA regulations provide that an appellate decision may be vacated by the Board at any time upon the request of the Veteran or his representative, or on the Board's own motion when there has been a denial of due process.  38 C.F.R. § 20.904(a) (2011).  Here, the Court remanded the Board's decision in this matter, based on the Joint Motion's finding that the Board's May 2011 decision failed to provide adequate statements of reasons or bases for its determination that referral for consideration of an extraschedular rating was not warranted.  Additionally, the Joint Motion found that the Board failed to assess the credibility of the Veteran's lay statements regarding his skin problems associated with his service-connected chronic folliculitis.  Accordingly, in order to prevent prejudice to the Veteran, that part of the May 2011 Board's decision that denied entitlement to a compensable rating for chronic folliculitis of the scrotum must be vacated, and a new decision will be entered as if that part of the May 2011 decision by the Board had never been issued.

Increased Rating for Chronic Folliculitis of the Scrotum

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO's October 2006 and May 2008 letters advised the Veteran of the necessary elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a notice defect may be cured by issuance of a fully compliant notification followed by a re-adjudication of the claim); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Specifically, the RO's May 2008 letter informed the Veteran of what evidence was required to substantiate his claim for increased disability rating and of his and VA's respective duties for obtaining evidence.  The Veteran was also asked to submit evidence or information in his possession to the RO.  See Vazquez-Flores v. Shinseki, 580 F. 3d 1270 (Fed. Cir. 2009).

Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, including the opportunity to present pertinent evidence.  Thus, the Board finds that the content requirements of the notice VA is to provide have been met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In addition, the duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's service treatment records, as well as his identified VA and private medical treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The VA has also provided the Veteran with multiple medical examinations to determine the severity of his chronic folliculitis of the scrotum.  38 C.F.R § 3.159(c)(4).  The Board finds that the VA examinations obtained in this case are adequate for evaluation purposes as they provide sufficient detail to determine the severity of the Veteran's chronic folliculitis of the scrotum.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006). 

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2011).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

Service connection for chronic folliculitis of the scrotum was granted by a January 1982 rating decision and a noncompensable evaluation was assigned under 38 C.F.R. § 4.118, Diagnostic Code 7806, effective June 20, 1980.  Subsequently, the Veteran submitted a claim for an increased rating, and a December 2006 rating decision denied a compensable rating.

On a VA compensation examination in October 2006, the Veteran reported having exudation, ulcer formation, itching, shedding, crusting, and odor, occurring intermittently, as often as every two months, with each occurrence lasting three weeks.  He reported he had three episodes in the past year.  The Veteran indicated that he was unable to perform daily functions during flare-ups.  He stated that he used only topical medication for the skin disorder.  On examination, folliculitis of the skin was present without ulceration, exfoliation, crusting, tissue loss, inflexibility, hypopigmentation, abnormal texture, or limitation of motion.  The examiner described the disability's manifestations as induration of less than six square inches, or less than one percent of the whole body that did not involve any exposed area.  The examiner stated that the disability produced no functional impairment.

A VA clinical report in November 2007 indicates that the Veteran was prescribed triamcinolone cream to use along with the nystatin cream he usually used for his skin disability.  The examiner did not report any clinical findings.

Another VA skin examination was conducted in September 2008.  The Veteran reported to that examiner that the skin of his scrotum itched and would leak pus.  On examination of the scrotum, there were "some small irregular white areas (scars)," affecting less than five percent of total body area, with no affected area exposed.  There was no active infection, rash, discharge, or oozing noted.  The examiner stated that there was no active skin disorder present.

Most recently, the Veteran underwent a VA skin examination in June 2011.  The VA examiner indicated that the Veteran's claims file was reviewed.  The Veteran reported that he had a skin rash, itching, and occasional bleeding, which would flare up intermittently and leave scars, such as black spots.  He stated that the rash was mainly in the groin and the scrotum, but sometimes in different places.  He further stated that he used skin cream and lotion when skin rash appeared.  The Veteran indicated that the treatment included topical application of small amount of nystatin and hand and body lotion, near-constantly.  Neither a corticosteroid nor an immunosuppressive treatment was used.  On physical examination of the scrotum, no skin rash or lesions were shown.  There were some small irregular white scars on the scrotum.  The examiner noted that none of the exposed areas or total body areas were affected.

The Veteran's service-connected folliculitis of the scrotum is currently rated as dermatitis under Diagnostic Code 7806.  A noncompensable evaluation is warranted for dermatitis when less than 5 percent of the entire body or less than 5 percent of exposed areas are affected, and no more than topical therapy is required during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806.  A 10 percent evaluation is warranted for dermatitis that involves at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  Id.  A 30 percent evaluation is warranted for dermatitis that involves 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  Id.

The Veteran's service-connected folliculitis does not affect at least five percent of the entire body or of exposed areas.  On the October 2006 VA examination, the examiner described the disability's manifestations as induration of less than 6 square inches, or less than 1 percent of the whole body that did not involve any exposed area.  The September 2008 VA examiner described small scars as a residual of prior episodes of folliculitis; however, the examiner stated they affected less than 5 percent of total body area, with no affected area exposed.  On the June 2011 VA examination, physical examination revealed only some small irregular white scars on the scrotum, affecting none of the exposed areas or total body area.  The record does not show that treatment for this disability has ever required systemic therapy.  Rather, the Veteran consistently reported that he used small amount of topical cream, such as nystatin, for flare-ups of his skin condition of the scrotum.  Accordingly, the criteria for a compensable rating under Diagnostic Code 7806 for the Veteran's service-connected folliculitis are not met.

In making this determination, the Board considered the lay evidence of record.  In September and October 2010, the Veteran submitted statements from four individuals in support of his claims; however, none of the authors described their observations of the Veteran's skin disability during the appeal period.  As this evidence does not relate to the current severity of the Veteran's folliculitis of the scrotum, it is not relevant with respect to his present claim for an increased rating.  Thus, the Board need not further discuss the question of the competency or credibility of this evidence.  As for the Veteran's own statements concerning current symptoms associated with his chronic folliculitis of the scrotum, they show that he experienced a skin rash and breakout, itching, pain, and occasional bleeding requiring the use of topical cream.  Such statements are competent evidence as to skin symptoms, as they are capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465 (1994); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  Further, the Board has no reason to doubt the credibility of such statements as they are not inconsistent with the other evidence of record.  Nevertheless, the Veteran does not contend that his service-connected folliculitis of the scrotum affects at least five percent of the entire body or of exposed areas or that treatment for the disability has ever required systemic therapy.

During the pendency of this appeal, VA revised the criteria for evaluating disabilities of the skin, effective October 23, 2008.  See 73 Fed. Reg. 54708 (September 23, 2008).  "[W]hen [a veteran's] claim implicates a statute or regulation enacted during the pendency of that claim, VA's first task is to determine whether the statute or regulation expressly speaks to its temporal reach."  Landgraf v. USI Film Prods., 511 U.S. 244, 280 (1994).  The October 2008 revisions are applicable to claims for benefits received by the VA on or after October 23, 2008.  See 73 Fed. Reg. 54708 (September 23, 2008).  In this case, the Veteran filed his claim in September 2006.  Given that the temporal reach of the October 23, 2008 amendment is prescribed, VA is under no obligation to ascertain the presence of retroactive effects and will implement the prescribed temporal applicability, which, in this case, renders the October 23, 2008 criteria inapplicable to the Veteran's claim at issue herein.  See VAOPGCPREC 7-03 (2003).

Superficial scars on areas other than the head, face, or neck covering an area or areas of 144 square inches or greater warrant a 10 percent rating.  See 38 C.F.R. § 4.118, Diagnostic Code 7802 (2011).  No other rating is available under Diagnostic Code 7802.  A superficial scar is one not associated with underlying soft tissue damage.  Diagnostic Code 7802, Note (1).

The scars described by the September 2008 examiner were superficial, because there is no evidence that the scars are associated with underlying soft tissue damage.  Moreover, the Board finds that "some small irregular white areas" involving the scrotum do not cover an area of 144 square inches or greater.  Therefore, the criteria for a 10 percent rating under Diagnostic Code 7802 are not met.

While the Veteran complains of fluctuations in the manifestations of his service-connected folliculitis, the evidence shows no distinct periods of time during the appeal period, during which the Veteran's service-connected skin disorder of the scrotum has varied to such an extent that a compensable rating would be warranted.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting that staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings); Cf. 38 C.F.R. § 3.344 (2011) (VA will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations).

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2011).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the current rating inadequate.  The Veteran's service-connected folliculitis is evaluated as dermatitis pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7806, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by his disability.  Id.  The Diagnostic Code 7806 evaluates skin disabilities by the percentage of total body areas or exposed areas affected by the skin disability.  All visible skin symptoms, to include skin rash, exudation, ulcer formation, shedding, scaling, crusting reported by the Veteran, are contemplated by this diagnostic code by the percentage of total body areas or exposed areas affected by the skin disability.  Additionally, this diagnostic code evaluates the severity of a skin disability by the necessary treatment measure, which contemplates non-visible symptoms, such as pain, itching, or any other symptoms are not reasonably measurable by the percentage of body areas affected.  The Veteran's complaints of itching, discomfort, or other non-visible symptoms associated with his folliculitis of the scrotum are contemplated by this component of Diagnostic Code 7806.  As noted above, the medical evidence of record shows that the Veteran's folliculitis of the scrotum is manifested by small areas of scarring which affect less than five percent of the Veteran's entire body and does not affect exposed areas, with no required treatment of intermittent systemic therapy.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, all relevant symptoms reported by the Veteran are adequately contemplated by the current disability rating criteria.  A compensable rating is provided for certain manifestations of service-connected skin disorder but the medical evidence of record did not demonstrate that such manifestations are present in this case.  Accordingly, the Board concludes that the criteria for the current disability rating reasonably describe the Veteran's disability level and symptomatology, and therefore, the schedular evaluation is adequate and no referral is required.

In reaching this decision, the Board considered the doctrine of reasonable doubt. However, as the preponderance of the evidence of record does not show findings that meet the criteria for a compensable rating, the doctrine is not for application. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); see also Massey v. Brown, 7 Vet. App. 204, 208 (1994).


ORDER

That part of the May 2011 decision of the Board that denied a compensable rating for chronic folliculitis of the scrotum is vacated.

A compensable rating for chronic folliculitis of the scrotum is denied.


REMAND

Pursuant to the Board's May 2011 remand, the Veteran was afforded a VA skin examination in June 2011, in conjunction with his claim for service connection for a skin disorder, to include fungus of both hands.  The VA examination reported a diagnosis of onychomyocosis of fingernails of both hands and feet and found that there were no other skin rash or lesions on examination of the Veteran's skin except for some small irregular white scars present on the scrotum.

However, the evidence of record reflects that the Veteran's current skin condition is not limited to his scrotum and groin area only, but has affected various body parts including, hands, legs, thighs and back.  To that effect, in April 2012, the Veteran submitted photographs showing various types of rash and scars on his legs, feet and hands, along with a waiver of the RO jurisdiction of the evidence.  The Veteran contends that over the years, the skin condition initially manifested in the scrotum and groin area spread over to other parts of his body, especially to his hands.  VA treatment reports of record shows that the Veteran had been using various topical cream, such nystatin and triamcinolone, for rash between his legs and on his thighs and back.

In light of the foregoing evidence, the June 2011 examiner opinion appears to be insufficient as the examiner considered only the Veteran's onychomyocosis of the fingernails and toenails in relation to folliculitis of the scrotum, and noted that onychomyocosis is fungus infection of fingernails or toenails was unrelated to skin rash in groin and mainly due to yeast infection.  Given the deficiencies in the June 2011 VA examination report the Board must remand this case for another medical opinion.

Accordingly, the case is remanded for the following actions:

1.  The RO must request that the Veteran identify all sources of VA and non-VA treatment for his skin disorder, to include fungus of both hands.  The RO must then attempt to obtain copies of all identified treatment records.  Regardless of the Veteran's response, the RO must attempt to obtain all of his updated VA treatment records.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain the identified records, the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) notify the Veteran that that he is ultimately responsible for providing the evidence, as required by 38 C.F.R. § 3.159(e).  The Veteran and his representative must then be given an opportunity to respond.

2.  Thereafter, the RO must make arrangements for the Veteran to be afforded an examination, preferably with a dermatologist or skin specialist, to determine the etiology of his skin disorder, to include fungus of both hands.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  The examiner must provide an opinion, in light of the examination findings, the evidence of record, and with consideration of the Veteran's statements, as to whether any degree of any current skin disorder found is related to his military service or is caused by or aggravated by his service-connected chronic folliculitis of the scrotum.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

3.  The RO must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  The examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once.

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


